I
|
i \

Case

 

 

 

1:16-cv-04686-PAE Documen

 

#12 Filed 11/19/19 Page 1 of

 

 

 

 

“ECE

 

\ IN

 

NOV 1

 

 

pros SEOFFICE| _

 

 

CASE NO: 11-Cr-1032...

 

__ “Der iy

~ alanthige this request

~ Rrease YEMove_ My \

_ from... MY Case .
hove his ee en (4
with. My. Monon, wv
| - LOmnau con Nd. wih.
we 2MONS andy. on 4
_ Get WM. contac. “urth
month, L usually call
ok You Said Wow.
a lahna Mu. (Ose
- he "like b States |

5 _months nce tha.

   

\ocevH bS
AYE |

A’ am_vespecttullu.
r ty Vou. rec eo
Peer. Mc. David. Patton
peel that he. doesn
Astin helping | me

My hav INQ. SSUES.

hm. Uy Fanny ands _

n. "estimate. Amly,

him. ateast. once. OO

the office...On.. onuary,
wanted a_ leriter

 

 

 

. oF the decision of. oo .

\ Davis’ and it’s. been.
Buch he didnt write.

 

 

 

 

 

UO ON. Update... J
an. MY GON with So
gant He to him to.
‘goa attorney bu be
Lan Vou SiC “please,

   

 

Nn No fesPonie.. TL nowy he’s.

had to. Wome. it Y mohon..
MeONES. help fayesly
eulom\+. dedtont Pally

Q...

eS very busy. dt_al\ times...
ashy °

 

 

haa ‘Branch Prison

Bono oa ;
SNES

 

 AWbOLULS.. HRY 41 South

 

eed ‘atord

 

"Uarauekee Nhe HaRasts

Ba Ee
 

 

Case 1:16-cv-04686-PAE Document12 Filed 11/19/19 Page 2 of 3
Case 1:16-cv-04686-PAE Document 8 Filed 01/22/19 Page 1of1 -

Case 1:16-cv-04686-PAE Docume

 

t7 Filed 01/10/19 Page 1 of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF AND EMAIL

The Honorable Paul.A, Engelmayer
United States District Judge ©
Southern District of New York
United States Courthouse

40 Foley Square

New York, New York 10007

Re: Alfred Laford y. United States,
16 Civ. 4686 (PAE)

Dear Judge Engelmayer:

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 10, 2019

‘USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
| DATE FILED:__ 1/22/2019

 

The Government respectfully submits this letter jointly with the defendant A}fred Laford,

as directed, to update the Court regarding Laford’s Sea habeas petition.

continue the stay of his petition pending the decisio
United States v, Davis, No. 18-431.

Laford seeks to
of the United States Supreme Court in’

The Government has no objection.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Southetn District of New York

By:
Rachel

s/
Maimin

Assistant United States Attorney

(212) 637-2460

cc: David Patton, Esq.

 

'/aa-/h4

Granted. The Court hereby stays this case pending the U.S.*

Supreme Court's decision in United States v. Davis. The parties +
are directed to file a letter updating the Court on the status of this ©

case within one month
SO ORDERED.

fter the deciston issuesy

Fil A) aguas

AUL A. ENGELMAYER
nited States District Judge

 
 

 

 

 

Ered Laferc

SHU St
Harquer. Bane in Prison

Oko U.S. ARAL South
Marquet re, ME Yags5

 

Ip EGE’

 

Sy
The Honoable tau

 

A. Lrael mayer
Distr ck Wao}.

Uni Ve a SQES
Sourhnern Distncr oF Neco
United Stars Courthouse.

a re Ne ei

Nock

 

 

 

 

 

 

PRO SE OFFICE

 

 

 

fase 1:16-cv-04686-PAE Document 12 Filed 11/9

(7 { rs) A
Vet «4 ; “ fy. c . od / i oN
Now, \prk i N@ua York (OCO> |
Ss HER bed Bad tip pallida 7

a

4

Payor Ss 3
& LLRs Z

 

 

 
